*603MEMORANDUM **
Wei Jun Chen and Jia Huan Chen appeal their 78-month sentences imposed following convictions for conspiracy to collect extensions of credit by extortionate means, and collection of extensions of credit by extortionate means, in violation of 18 U.S.C. §§ 2 and 894. We have jurisdiction pursuant to 28 U.S.C. § 1291.
We remand to the sentencing court to proceed pursuant to United States v. Ameline, 409 F.3d 1073, 1084-85 (9th Cir.2005) (en banc).
REMANDED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Circuit Rule 36-3.